Citation Nr: 0107626	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.  The veteran died in November 1991, and the claimant is 
the veteran's widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida VA Regional Office (RO).  


REMAND

Initially, the Board notes that the amount of the waiver, 
$4,995.00, appears to be the result of two separate 
overpayments, one based on unreimbursed medical expenses, and 
another on receipt of additional income.  The Board observes 
that the RO in a November 6, 1996 letter advised the claimant 
of the proposal to terminate her benefits effective May 1, 
1994 due to the receipt of additional income and that this 
adjustment would occur in approximately 60 days.  Another 
letter, dated November 22, 1996, indicated that there were 
further adjustments to her benefits based on the receipt of 
such income.  Subsequently, the Committee, in a November 27, 
1996 waiver decision, considered waiver of both overpayments 
and indicated that the waiver had been requested in July 
1996.  However, this decision appears to be within the 60-day 
period of November 6, 1996 proposal to terminate.  Moreover, 
the letters or a signed, written verification from Debt 
Management Center (DMC) identifying the date of dispatch of 
such letters notifying the claimant of these overpayments are 
not of record in the claims folder.  

Additionally, the claimant has contended that she reported 
her annuity income to the VA in Boston, Massachusetts in 
December 1994.  The Board notes that the record does contain 
a VA Form 20-8993 letter, received from the claimant in 
December 1994, wherein she noted that the correct amount of 
money she received included $145 from IDS Funds.  Thus, it 
appears that the claimant has raised the issue of whether the 
overpayment pertaining to failure to report income was 
properly created and was due to VA error.  The Board notes 
that this may be construed as an assertion that the 
overpayment in question resulted solely from administrative 
error on the part of the VA.  Sole administrative error 
connotes that the claimant neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the claimant's actions nor her failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2000).  It does not appear that the underlying 
issue of sole administrative error has been addressed by the 
RO.  (The Board notes that the Board decided the issue of 
creation of overpayment with respect to unreimbursed medical 
expenses in a September 1999 decision).

The Court has held that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact DMC and 
request verification either in the form 
of the actual letters or a signed, 
written certification from DMC 
management identifying the date of 
dispatch of the notice, a printout from 
Centralized Accounts Receivable Online 
System showing the date of dispatch of 
the DMC initial notices to the claimant 
of the two overpayments in question.  
The dates of such letters should be 
certified.

2.  The RO should readjudicate the 
claimant's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the death pension overpayment 
indebtedness with respect to unreported 
income.  The question of proper creation 
of the overpayment should include 
specifically the question of whether 
there was sole administrative error on 
the part of the VA in the creation of the 
overpayment.  If it is found, based upon 
the evidence of record, that the 
claimant's death pension overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  

3.  The Committee should make separate 
determinations as to waiver of each 
overpayment, if applicable and provided 
waiver of such has been requested.

4.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the claimant 
and her representative should be provided 
a supplemental statement of the case.  If 
applicable, governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error.  The claimant 
should then be given the legally 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.  The claimant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

